Citation Nr: 0720496	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-28 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bipolar disorder.

2.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and E.V.




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The appellant served in the United States Army National Guard 
from May 1976 to July 1980 and during that period had active 
duty for training (ACDUTRA) from October 8, 1976 to February 
19, 1977; from June 4, 1977 to June 18, 1977; between 
September 12, 1977 and September 23 1977; between October 17, 
1977 and October 28, 1977; from April 29, 1978 to May 13, 
1978; and between June 16, 1979 and June 29, 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  In that 
decision, the RO reviewed all evidence de novo, due to the 
enactment of The Veterans Claims Assistance Act (VCAA) and 
the fact that the appellant's prior July 1999 claim was 
denied under the pre- VCAA "well grounded claim" standard.  
So, the claim was effectively re-opened.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

To support her claims, the appellant testified at a hearing 
at the RO in March 2007 before the undersigned Veterans Law 
Judge of the Board.


FINDINGS OF FACT

1.  A July 1999 RO decision denied the appellant's claim for 
service connection for bipolar disorder.  Although notified 
of that decision, and apprised of her procedural 
and appellate rights, the appellant did not appeal.

2.  Some of the additional evidence submitted or otherwise 
obtained since that July 1999 decision, however, is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim

3.  The appellant does not meet the requirements for status 
as a veteran for VA compensation purposes; the evidence of 
record does not show pertinent disease or injury during a 
period of active duty for training.

CONCLUSIONS OF LAW

1.  The RO's July 1999 decision denying the appellant's claim 
for service connection for an acquired psychiatric disorder 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.300, 20.302 (2006).

2.  But new and material evidence has been submitted, so this 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).

3.  A bipolar disorder was not incurred in or aggravated 
during a period of active duty for training.  38 U.S.C.A. §§ 
101(24), 106, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  With 
the exception of providing a VA examination, these notice and 
assistance requirements also apply to a petition to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (2006).

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

At the outset, the Board notes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must notify the claimant of the 
evidence and information that is necessary to establish her 
entitlement to service connection.  In that regard, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  The Court further stated that the VCAA requires, in 
the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Here, however, as will be explained 
below, the claim is being reopened.  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted no further discussion of 
VCAA compliance is needed.

With respect to the underlying service connection claim, by 
virtue of an October 2001 RO letter to the appellant 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that she must supply and the evidence that VA would 
attempt to obtain.  This letter specifically informed the 
appellant of what she could do to help with her claim, to 
include requesting service medical records that she may have 
and asking that she tell the VA about any additional 
information or evidence that she wanted the VA to obtain.  
Thus, she may be considered to have been advised to submit 
any pertinent evidence in her possession.  Moreover, evidence 
associated with the appellant's claims file include service 
medical records, service personnel records showing dates of 
Army National Guard training, private treatment and 
examination reports, and a hearing transcript.  So, the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, however, the October 2001 VCAA 
notice was sent prior to the October 2002 RO adjudication of 
the appellant's claim, so there is not timing error.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

The Court also indicated in Dingess, however, that where the 
grant of service connection and the assignment of the initial 
disability rating and effective date occurred prior to the 
enactment of the VCAA, the intended purpose of § 5103(a) has 
been satisfied inasmuch as the claim has been more than 
substantiated - it has been proven, thereby eliminating the 
need for any additional notice concerning the downstream 
disability rating and effective date elements.

But in a more recent precedent case, Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007), the Court limited its 
holding in Dingess by clarifying that where, as here, service 
connection has not been granted as of the date of the VCAA's 
enactment, the appellant is entitled to pre-decisional notice 
concerning all elements of her claim - including the 
downstream disability rating and effective date elements.  
And if this did not occur, there is a question of 
whether this is prejudicial error.  See Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); see, too, Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007) (where the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that, once an error is identified, the burden 
shifts to VA to show the error was harmless).

The record reflects that the appellant has been provided 
notice of the type of evidence or information needed to 
establish service connection for bipolar disorder.  It does 
not appear, however, that she was notified of the other 
downstream elements of her claim as set forth in Dingess.  
Nevertheless, since the Board is denying the claim, 
any notice defect as to those additional downstream elements 
of her claim is moot.  Therefore, she is not prejudiced by 
the Board's consideration of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (requiring that the Board 
explain why it is not prejudicial to the appellant to 
consider evidence in the first instance, that is, without the 
RO having initially considered it).

Reopening the Previously Denied, Unappealed, Claim for 
Service Connection for Bipolar Disorder

The appellant originally filed a claim for service connection 
for bipolar disorder in January 1998.  The RO first denied 
the appellant's claim for service connection for bipolar 
disorder in a July 1999 rating decision.  In denying the 
claim, the RO indicated there were no service medical records 
available for review, but that the evidence that was of 
record did not show an injury during service, as required by 
38 C.F.R. § 3.6.  The RO conceded the appellant's history to 
include psychiatric hospitalization in May 1976, and noted 
that post service records showed diagnoses of bipolar 
disorder, marijuana abuse, post traumatic stress disorder, 
schizoaffective disorder and schizophrenia/ chronic 
undifferentiated.

The appellant did not file a notice of disagreement to 
initiate appellate review and so that July 1999 rating 
decision became final and binding on her based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103 (2006).  This means there 
must be new and material evidence since that decision to 
reopen this claim and warrant further consideration of it on 
a de novo basis.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This 
preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the appellant's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

A review of the evidence of record shows that some copies of 
the appellant's service medical records were located by the 
RO while developing evidence following the appellant's March 
2001 claim.  This evidence was not of record at the time of 
the prior final denial, as was expressly stated on the July 
1999 rating decision.  Therefore it has not been previously 
considered and it is not cumulative or redundant.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, in that it shows the presence or 
absence of the claimed disorder during service.  And, as 
indicated in the July 1999 rating decision, locating these 
records and considering them is significant in fairly decide 
the merits of the claim.  Accordingly, the Board finds that 
new and material evidence has been received and the 
appellant's claim is reopened.

Service Connection Claim Factual Background

Service personnel records show that the appellant had 
multiple periods of active duty for training (ACDUTRA), as 
discussed in the introduction, during her tenure with the 
United States Army National Guard.  Personnel records 
indicate service with the Massachusetts, Rhode Island, and 
California National Guard.

Service medical records are negative for treatment of a 
psychiatric condition.  A note from May 1978 indicates that 
the appellant went to a dispensary with complaints of being 
very upset, and she was counseled for a "Personal Problem."

Post service records include records from a private hospital 
in Massachusetts that show hospitalizations in December 1978 
and January to February 1979.  She was diagnosed with acute 
schizophrenic reaction with residual hallucinations and 
bizarre behavior.  Notes in the December 1978 record indicate 
it was the appellant's first visit to that facility.  Notes 
from the January 1979 admission refer to a prior 
hospitalization in Rhode Island.  Her family reported a 
"break" approximately one year earlier.

Records from a Rhode Island community service state that the 
appellant was counseled there from December 1984 to October 
1997.  Diagnoses rendered include bipolar disorder, PTSD, 
marijuana dependence, seizure disorder, and schizoaffective 
disorder with periods of mania and depression associated with 
psychosis.  These records include the appellant's history of 
childhood physical and sexual abuse.  Records from December 
1993 and April 1997 refer to an incident following the 
appellant's sister's wedding on April 25, 1976 where the 
appellant became upset and went several days without sleep, 
resulting in a hospitalization.

Other records from a private hospital in Rhode Island show 
treatment in April and May 2000.  At that time, the appellant 
was found to have no overt psychosis, but her prior diagnoses 
of bipolar disorder, manic with psychosis and marijuana abuse 
was carried forward.

At a hearing before the Board in March 2007, the appellant 
reported a history of mental health treatment at civilian 
hospitals in May or June 1976 and again in 1978.  The 
appellant reported being disoriented and cold during basic 
training.  She testified that she had "gotten raped a few 
times" and that she didn't want to be a victim anymore.  She 
said that she could not confide in anyone with this problem 
during service.

Service Connection Claim Law and Analysis

Service connection will be granted if it is shown a veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2006); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
The Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA 
service.  Biggins, 1 Vet. App. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2006).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to non-traumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
appellant prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
But that said, nothing on file shows the appellant has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion either.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

The evidence of record tends to indicate that the appellant 
had psychiatric problems between her initial enlistment and 
eventual discharge from the Army National Guard.  However, 
there is no evidence that the appellant actually experienced 
an injury or disease during a period of ACDUTRA, to include 
any of her psychotic episodes.

In this case, the Board finds that, as a reservist with 
active duty for training only and with no established 
service-connected disability, the appellant does not meet the 
requirements for status as a veteran for VA compensation 
purposes.

Private outpatient records and hearing testimony by the 
appellant refer to a May 1976 hospitalization for psychiatric 
problems -- proximate to, or just prior to the appellant's 
enlistment in the Army National Guard.  Still, service 
personnel records show that the appellant's first period of 
ACDUTRA did not begin until October 1976 and there is no 
evidence suggesting of a disease or injury at that time.  To 
establish status as a "veteran" based upon a period of 
ACDUTRA, a claimant must establish that she was disabled from 
a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  And this is not shown 
here.

The same holds true for the appellant's December 1978 and 
January to February 1979 hospitalizations.  As noted in the 
introduction, the appellant had periods of ACDUTRA from April 
29, 1978 to May 13, 1978; and between June 16, 1979 and June 
29, 1979.  But there is no evidence that the appellant had a 
disease or injury during any of these periods specifically.  
Rather, the hospitalizations occurred between periods of 
ACDUTRA and that is not sufficient to establish her status as 
a "veteran" for purposes of a service connection claim.  Id.

Other post service medical evidence does show that the 
appellant has experienced an ongoing, chronic, disability 
following service.  However, none of the evidence including 
that which is pertinent to service establishes the disease 
was incurred in service -- during a period of ACDUTRA.  Cf.  
38 C.F.R. § 3.303(d).

As an ancillary matter, the Board has considered the issue of 
an aggravation of a pre-service disability under 38 C.F.R. 
§ 3.306.  The Board notes that, lacking "veteran" status, the 
appellant is not entitled to the presumption of soundness 
under 38 U.S.C.A. §§ 1111, 1137.  Regardless, there is no 
evidence of any disease or injury during any period of 
ACDUTRA that could invite consideration as to whether a 
psychiatric condition could have been aggravated if the post 
service evidence referring to a May 1976 hospitalization were 
found to have established a pre-existing condition.  See 
38 C.F.R. § 3.306(b) (2006).

In correspondence received in October 2001, the appellant 
explained that there are medical records that show a 
diagnosis within one year of military separation.  However, 
as noted, the presumptions under 38 C.F.R. § 3.307 & 3.309 
are not available where the appellant has only ACDUTRA with 
the National Guard.  Biggins, supra.

At her hearing before the Board in March 2007, the appellant 
contended that she was raped during military service.  She is 
certainly competent to testify about events that she observes 
or witnesses.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (lay persons are competent to provide evidence of 
observable events).  However, there is no other evidence of 
record that would lend support to this contention or 
otherwise establish that such a traumatic event and resulting 
injury may have occurred during a period of ACDUTRA.  There 
is no other evidence of incurrence or aggravation of a 
disease or injury occurring during the appellant's ACDUTRA 
with the Army National Guard.

For these reasons and bases, the claim for service connection 
for bipolar disorder must be denied because the preponderance 
of the evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the appellant's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


ORDER

Service connection for bipolar disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


